Citation Nr: 1036922	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  10-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
dermatitis of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1952 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO denied service connection for a skin disorder of the 
bilateral arms, hands and legs.  In his April 2010 substantive 
appeal (VA Form 9) with respect to dermatitis of the bilateral 
feet, the Veteran again indicated that his skin condition of the 
legs is related to his dermatitis of the bilateral feet.  The 
Board will accept the Veteran's April 2010 substantive appeal as 
a timely Notice of Disagreement (NOD) with the RO denial in March 
2010.  The RO has not issued a statement of the case (SOC) to the 
Veteran which addresses his NOD.  The United States Court of 
Appeals for Veterans Claims (Court) has made it clear that the 
proper course of action when a timely notice of disagreement has 
been filed is to remand the matter to the RO.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Appropriate action, including issuance 
of a statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2009).  The Veteran will then have the 
opportunity to file a timely substantive appeal if he wishes to 
complete an appeal.

Finally, the veteran's claim for an increased evaluation for 
dermatitis of the bilateral feet is impacted by the outcome of 
his claim for entitlement to service connection for a skin 
disorder, and therefore, the increased evaluation claim is 
inextricably intertwined with the service connection claim.  The 
Court has held that all issues "inextricably intertwined" with an 
issue certified for appeal are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the increased evaluation claim is "inextricably 
intertwined" with the service connection claim, the increased 
evaluation claim must also be remanded to the AOJ in accordance 
with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Issue a statement of the case with respect 
to the issue of entitlement to service 
connection for a skin disorder of the 
bilateral arms, hands and legs.  All 
appropriate appellate procedures should 
then be followed.  The Veteran should be 
advised that he must complete his appeal 
of this issue by filing a timely 
substantive appeal following the issuance 
of a statement of the case.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



